Citation Nr: 1454199	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to November 2, 2007, and a disability rating in excess of 30 percent from that date, for adjustment disorder with anxiety.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973, from April 1974 to September 1987, and from September 1990 to June 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from  a November 2007 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent disability rating for  adjustment disorder with anxiety, effective March 31, 2006), as well as denied a TDIU.

In a July 2012, the Board, inter alia, remanded the above claims for additional development.

In a January 2013 rating decision, the RO granted a 30 percent disability rating for the adjustment disorder, effective November 2, 2007.  However, inasmuch as higher ratings are available for the disability before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal pertaining to the adjustment disorder as encompassing the matter set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such characterization reflects that staged ratings for that disability have been assigned.

In May 2013, the Board again remanded these matters for further action.  

For the reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for tinnitus has been raised by the record-in a May 2012 statement-but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.   See 38 C.F.R. § 19.9(b) (2014). 


REMAND

Unfortunately, the Board review of the claims file reveals that finds another remand of these matters is warranted, even though such will, regrettably, further delay an appellate decision. 

There are multiple, pertinent outstanding records that have not been associated with the claims file, including for  psychiatric treatment at the Vet Center  (referenced in a January 27, 2006 VA medical record).  Additionally, in a July 2008 statement, the Veteran reported that he had moved to Roanoke, Virginia.  The AOJ should also check whether there are any VA medical records from a medical center in that area, as the only medical records associated with the claims file are from Florida.  The AOJ should also obtain all unassociated VA medical records from Florida, from March 2013 to the present.

Relevant outstanding records also include the  records of the Veteran's private, mental health counseling from H. Hill and D. Min, with the Virginia Institute for Pastoral Care.  (Social Security application, part II).  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for adjustment disorder, specifically including the above-referenced mental health counselors.  After securing any necessary authorization(s), obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, to include giving the Veteran opportunity to furnish the records, himself.

Notably, the TDIU claim-based on consideration of the Veteran's service-connected psychiatric and back disabilities-is inextricably intertwined with the claim for higher ratings for  the adjustment disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, this matter must be remanded, as well.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further VA examination, if appropriate) prior to adjudicating the claims on appeal.  Adjudication of the claim for higher ratings should include consideration of whether any, or any further, staged rating of the disability, is warranted.

Accordingly, these matters are hereby  REMANDED for the following actions:

1.  Undertake appropriate action to obtain and associate with the claims file all outstanding records of VA mental health evaluation and/or treatment of the Veteran, to include pertaining to (a) treatment in Florida (dated since March 2013); (b) treatment in Virginia (where the Veteran claimed to have moved in July 2008); and (c) from any Vet Center, to include any associated with the VA Medical Center in Jacksonville, Florida. Follow the procedures of 38 C.F.R. § 3.159(e) as regards requesting records from Federal facilities.

2.  Afford the Veteran opportunity to identify any non-VA healthcare provider(s) who treated him for his adjustment disorder, specifically including mental health counselors H. Hill and D. Min (with the Virginia Institute for Pastoral Care) whom he identified in his Social Security benefits application, part II.  After securing any necessary authorization(s) from him, obtain all identified treatment records.

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken (to include inviting him to submit the records, himself).

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further VA examination , if appropriate) readjudicate the claim for higher ratings and the claim for a TDIU on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication)  and legal authority (to include, with respect to the higher rating claims, consideration of whether any, or any further, staged rating is appropriate).

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



